                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 06, 2020
                    IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JARVIS DUGAS,                                §
TDCJ # 01386881,                             §
                                             §
       Plaintiff,                            §
                                             §
VS.                                          §    CIVIL ACTION NO. 4:19-3877
                                             §
TRAVIS SCOTT, et al.,                        §
                                             §
       Defendants.                           §

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Jarvis Dugas, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), brought this lawsuit alleging violations of

his civil rights. On December 13, 2019, after screening the pleadings as required by the

Prisoner Litigation Reform Act, this Court dismissed the complaint sua sponte and

entered final judgment for Defendants (Dkt. 6, Dkt. 7). See 28 U.S.C. § 1915(e)(2)(B).

On January 7, 2020, Dugas executed a document objecting to the Court’s order (Dkt. 8),

which the Court construes as a timely motion under Federal Rule of Civil Procedure

59(e) to alter or amend this Court’s judgment.

      Rule 59(e) serves the narrow purpose of allowing a party to bring errors of newly

discovered evidence to the Court’s attention. See In re Rodriguez, 695 F.3d 360, 371 (5th

Cir. 2012). A motion for reconsideration under Rule 59(e) “is not the proper vehicle for

rehashing evidence, legal theories, or arguments that could have been offered or raised

before the entry of judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir.



1/3
2004). However, a Rule 59(e) motion challenging a judgment entered on the pleadings is

informed by the standard applicable to motions for leave to amend brought under Federal

Rule of Civil Procedure 15(a). Rosenzweig v. Azurix Corp., 332 F.3d 854, 863-64 (5th

Cir. 2003). Under Rule 15(a), leave should be freely given, but it may be denied based

on “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of the allowance of the amendment, and futility of the amendment.” Id. at

864 (internal citation, quotation marks, and alteration omitted).

       The Court’s previous opinion addressed Dugas’ claims regarding negligence and

violations of his Eighth Amendment rights by Travis Scott, Drake, and recording

company executives.        After careful examination and consideration of the relevant

authorities, the Court dismissed Dugas’ claims because they were frivolous and failed to

state a claim upon which relief could be granted under 42 U.S.C. § 1983 (Dkt. 7). Dugas’

current motion does not warrant relief under Rule 59(e) because it raises arguments that

he made, or could have made, in his prior filings.       See Templet, 367 F.3d at 479 (a

motion for reconsideration is not the proper vehicle to make arguments that could have

been raised previously).     Moreover, none of the grounds asserted in Plaintiff’s current

motion would alter the Court’s ruling that dismissal of his claims was warranted because,

even considering the allegations in the current motion, Dugas has failed to plead the

essential elements of his negligence or Eighth Amendment claims. To the extent his

current motion could be construed as a motion for leave to amend his pleadings, the

motion would be denied because the amendment would be futile. See Rosenzweig, 332


2/3
F.3d at 864-65. The Court is satisfied, after careful review of Dugas’ objections, that he

has pleaded his best case.

       Dugas’ request for relief under Rule 59(e) (Dkt. 8) is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED this day 6th day of February, 2020.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




3/3
